Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 6, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  161098                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  SUSAN MOORE, Guardian/Conservator for the                                                                   Brian K. Zahra
  ESTATE OF JOSEPH DANIEL VELEZ, JR.,                                                                   Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 161098
                                                                     COA: 345101
                                                                     Macomb CC: 2017-002389-NO
  RICHARD SHAFER, KAREN SHAFER,
  R. SHAFER BUILDERS, REVOCABLE LIVING
  TRUST AGREEMENT DATED 12/14/89, by
  trustees RICHARD N. SHAFER and KAREN J.
  SHAFER,
               Defendants-Appellants,
  and
  HENSELY MANUFACTURING, INC.,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 30, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellants shall file a supplemental brief within 42 days of the date of this order
  addressing whether the Court of Appeals erred when it determined that genuine issues of
  material fact precluded dismissal of the appellee’s premises liability claim. Perkoviq v
  Delcor Home-Lake Shore, Ltd, 466 Mich. 11 (2002); Hoffner v Lanctoe, 492 Mich. 450
  (2012). In addition to the brief, the appellants shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellants’ brief. The appellee
  shall also electronically file an appendix, or in the alternative, stipulate to the use of the
  appendix filed by the appellants. A reply, if any, must be filed by the appellants within 14
  days of being served with the appellee’s brief. The parties should not submit mere
  restatements of their application papers.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 6, 2020
           a1103
                                                                                Clerk